DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-16 of U.S. Application No. 16/912,358 filed on 06/25/2020 have been examined.
The amendment filed on 08/29/2022 has been entered and fully considered.
Claims 1, 10, and 12 have been amended.
Claim 9 has been canceled.
Claims 1-8 and 10-16 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-16 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101  to claims 1-16 have been withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-16 are allowed over the prior art of record.
As per claims 1 and 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining if the aircraft is still maneuvering into alignment with the designated target runway by monitoring a roll angle and a rate of change to a track of the aircraft, where an altitude parameter of the RAAS envelope is decreased if the aircraft is still maneuvering; and generating an alert for aircraft if the aircraft is outside of the RAAS envelope.
Claims 2-8 and 10 depend from claim 1 and claims 13-16 depend from claim 12 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662